Citation Nr: 1116316	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from June 2000 to August 2000, in addition to Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a low back condition claimed as chronic low back pain, and denied service connection for a bilateral hip condition.  The Veteran disagreed with the denials of service connection, and perfected his appeal for both issues.  Following the substantive appeal, his claims file was transferred in February 2009 to the Phoenix, Arizona, RO upon the Veteran's relocation to that jurisdiction.

By means of a February 2011 rating decision, the RO granted service connection for degenerative disc disease at L4-L5 and L5-S1 of the lumbar spine with residual surgical scar claimed as low back pain, and granted service connection for radiculopathy of the left lower extremity.  This grant constitutes a complete grant of the benefit sought on the issue of service connection for a back disability; therefore, the issue of service connection for a low back condition is no longer before the Board.    

The Veteran had requested to appear before a travel board hearing to be held at the RO.  In February 2011 he waived the Board personal hearing request.  


FINDING OF FACT

The Veteran does not have a diagnosed disability of either hip.



CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6(a), 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A July 2006 VCAA notice letter substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's private and service treatment records to assist the Veteran with his claim.  

The Veteran was provided a VA joints examination in November 2010, for both issues then pending, service connection for a low back condition and service connection for a bilateral hip condition, that was thorough and productive of medical findings regarding the nature and etiology of the only claim remaining before the Board, service connection for bilateral hip condition.  VA has satisfied its duty to assist.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service Connection for a Bilateral Hip Disorder

The Veteran contends that he is entitled to service connection for a bilateral hip condition.  See Notice of Disagreement dated July 2007.  

A review of the Veteran's service treatment records reflects no complaint, findings, diagnosis, or treatment of a bilateral hip disorder, or either hip separately, or chronic symptoms of a bilateral hip disorder.  After a review of all the evidence of record, the Board finds that there is no in-service injury or disease manifesting the symptoms claimed as a bilateral hip condition, and that symptoms of a bilateral hip disorder were not chronic in service.    

The Board also finds that symptoms of a bilateral hip condition were not continuous after service separation.  Private treatment reports of record contain no reports of or treatment for a bilateral hip disorder or even for either hip separately.  On the original June 2006 claim, the Veteran listed Dr. R. as having treated a bilateral hip condition in November 2005.  The treatment reports from this private physician are of record, and both the treatment reports and the two letters signed by Dr. R. refer only to the Veteran's low back pain, its treatment, and the physician's recommendation against service in the Guard because of the low back pain.  Private treatment records from other sources make no mention of any hip complaints, findings, or disability.  The Guard service Line of Duty determinations dated in 2005 and 2006 all pertain to the low back and contain no mention of any hip disorder.  

The Board further finds that the Veteran does not have a current disability of either hip.  The Veteran was afforded a VA joints examination in November 2010.  The claims file was reviewed.  The VA examiner noted the Veteran's response to the query as to what was his complaint about his hips.  The Veteran responded he had no complaint about his hips, but instead described a popping in his lumbar flank in the mornings.  Following an objective examination, the VA examiner made no diagnosis of hip disability, and stated there were no problems with the right and left hips.  No private treatment reports from any practitioner of record include a diagnosis or treatment of a bilateral hip disorder.  The absence of complaints during private treatment, especially in the context of the Veteran's reports of complaints of other disability, is especially probative evidence that shows that the Veteran did not experience continuous symptoms of hip disorder since service or current symptoms of disability of either hip.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 


Therefore, the only evidence that the Veteran received treatment for a bilateral hip disorder is the Veteran's initial report, upon the submission of his claim as received in June 2006, of treatment the previous November by Dr. R.  While the Veteran is competent to report symptoms that he has experienced, even the Veteran has not reported what the diagnosis was of his bilateral hip treatment.  The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has not stated on the record when he received any diagnosis regarding his hips, and the private treatment reports of record from Dr. R. are inconsistent with his memory of bilateral hip treatment in November 2005, as 
Dr. R's records make no mention of either or both hips being treated, by way of history, complaints, findings, diagnosis, or treatment.  The records discuss only the Veteran's low back pain and left leg radiculopathy, both of which are now service connected.  

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  The weight of the competent evidence of record shows that the Veteran does not have a current disability of either hip. 


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hip disorder is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


